     Case 21-12233-MBK          Doc 19      Filed 08/10/21 Entered 08/10/21 11:51:47           Desc Main
UNITED STATES BANKRUPTCY COURT
                             Document                    Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
52467
Morton & Craig LLC
John R. Morton, Jr., Esq.
110 Marter Avenue
                                                                        Order Filed on August 10, 2021
Suite 301                                                               by Clerk
Moorestown, NJ 08057                                                    U.S. Bankruptcy Court
Attorney for Santander Consumer USA Inc.                                District of New Jersey


In Re:                                                   Case No.: 21-12233
KHALID THURMAN
                                                         Adv. No.:

                                                         Hearing Date: 7-28-21

                                                         Judge: MBK

           ORDER SETTING AMOUNT TO BE PAID THROUGH PLAN AND DIRECTING THE
            TRUSTEE TO MAKE ADEQUATE PROTECTION PAYMENTS TO SANTANDER
                                 CONSUMER USA INC.


      The relief set forth on the following pages, numbered two (2) is hereby ORDERED.




DATED: August 10, 2021
Case 21-12233-MBK        Doc 19     Filed 08/10/21 Entered 08/10/21 11:51:47           Desc Main
                                   Document      Page 2 of 2

Khalid Thurman
21-12233(MBK)
Order Setting Amount to be Paid to and Directing the Chapter 13 Trustee to make
Adequate Protection Payments to Santander Consumer USA Inc.
Page 2


This matter having been brought on before this Court on objection to confirmation filed by John
R. Morton, Jr., Esq., attorney for Santander Consumer USA Inc., with the appearance of
Cameron Legg, Esq. on behalf of the debtor, and this order having been filed with the Court and
served upon the debtor and his attorney under the seven day rule with no objections having been
received as to the form or entry of the order, and for good cause shown;

IT IS ORDERED:

1. Amount to be paid to Santander Consumer USA Inc.: The trustee shall pay Santander
   Consumer USA Inc. the sum of $13,298.73 over 60 months (being the net loan balance of
   $11,745.15 with interest at 5% for 60 months).

2. Adequate protection payments: The Chapter 13 Trustee shall make adequate protection
   payments to Santander Consumer USA Inc. in the amount of $132 per month.

3. Commencement and frequency of adequate protection payments: Adequate protection
   payments shall be made monthly, each month to Santander Consumer USA Inc. commencing
   in April of 2021.

4. Duration of adequate protection payments: Adequate protection payments shall be made
   monthly to Santander Consumer USA Inc. until all counsel fees have been paid and regular
   distributions begin to be made to Santander Consumer USA Inc.. If in any month there are
   insufficient funds on hand to pay both counsel fees and adequate protection payments, then
   funds on hand shall be used to pay adequate protection payments first, with the remaining
   balance going to counsel fees. If, after confirmation, counsel fees remain to be paid, then
   adequate protection payments shall continue to be paid to Santander Consumer USA Inc.
   until the remaining counsel fees have been paid.

5. Lien Retention: Santander shall retain its lien on debtor’s vehicle until it has been paid in
   full through the plan by the debtor and the debtor completes the plan and receives a
   discharge.
